Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Applicant’s arguments, filed 03/19/2021, have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   
Applicants have amended their claims, filed 03/19/2021, and therefore rejections newly made in the instant office action have been necessitated by amendment.
Applicant’s amendment amended claims 1 and 14-15.
Applicant’s amendment left claims 2-13 and 16-17 as originally filed.
Claims 1-17 filed 03/19/2021 are the current claims hereby under examination. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/24/2019 has been considered by the examiner.
Drawings – Maintained
	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “core wire of a shape memory alloy and a spring wire extending helically around the core wire” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should 

Response to Arguments
Applicant’s arguments, see page 8, filed 03/19/2021, with respect to objection to the drawings have been fully considered and are not persuasive. 
Claim Rejections - 35 USC § 112 – Withdrawn
Response to Arguments
Applicant’s arguments, see pages 9-10, filed 03/29/2021, with respect to the 35 USC § 112 rejection of claims 1, 14, and 15 have been fully considered and are persuasive. The applicant argues that the limitation of a rounded tip defines a shape while the floppy tip section defines a degree of flexibility. As such, the two limitations define separate properties that cannot define a broad range and a narrow range within the broader range. The applicant further amended the term “circumference radius” to overcome the indefiniteness raised by a lack of definition for the phrase. The applicant also amended the claims to remove the relative term closely and to prove clear antecedent basis for the terms “a 

Claim Rejections - 35 USC § 103 – New
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-9, 11-13, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over   Tamai (EP-1992383-B1) and in view of Yoshizaki (EP-1920795-B1).
Regarding Claim 1, Tamai discloses a guidewire for guidance of a catheter or of a catheter introducer sheath into a human patient ([0001], present invention relates to a guide wire used for introducing a medical device of a catheter), wherein the guidewire, when in an untensioned condition, has ([0041], Here, "natural state" means a state in which external force is not applied to the guide wire 1A):
[0045], distal portion 10 shown in Fig. 3) that is either a rounded tip section having a radius of curvature larger than a radius of a circumference of the guidewire or a floppy tip section having more flexibility than a proximally adjacent section of the guidewire ([0045], the distal portion 10 is more flexible than the main body portion 20); and
a curved deflection section proximal of the tip section ([0053], The third curve portion 33 is included on the distal side shown in Fig. 1), at a distance of less than 15 mm from a proximal end of the tip section or located directly adjacent to the proximal end of the tip section (third curved portion 33 is directly proximal to distal tip 12), wherein the curved deflection section extends over an angle of curvature such that the tip is spaced from a continuation of an axis of a shaft section proximal of the curved deflection section ([0043], The direction L of a portion 72 shifting from the second curve portion 32 to the third curve portion 33 is a direction spreading toward the distal direction with respect to the axis line seen in Fig. 1), wherein:
the shaft section has a curved steering section ([0039], first curve portion 31) proximal of a straight section ([0039], a first curve portion 31 subsequent to the distal side of the main body portion 20) proximally neighboring the curved deflection section ([0040], a third curve portion 33 which is included on the distal side of the second curve portion 32 which is located on the distal side of the first curve portion); and
the curved deflection section and the curved steering section of the shaft are curved in mutually parallel planes ([0042], The most distal tip 12 of the guide wire 1A is positioned between the line A which contacts with both the first curve portion 31 and the third curve portion 32 and a line B which is in parallel with the line A and contacts with the second curve portion 32. The line B passes a contact point 52 of the second curve portion 32 seen in Fig. 1).
However, Tamai does not explicitly disclose the straight section, proximally neighboring the curved deflection section, is of a length of 2 - 80 cm. Yoshizaki teaches a device where the straight [0033], A stylet having a linear proximal portion, a first curved portion, a first intermediate linear portion, a second curved portion, a second intermediate linear portion and a linear portion at the distal tip) is of a length of 2 - 80 cm ([0033], length of the first intermediate linear portion was adjusted to 58 mm). Tamia discloses the claimed invention except for the length taught by Takashi. It would have been an obvious matter of design choice to modify the first straight section to include a length taught by Takashi since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. 
	
Regarding Claim 2, modified Tamai teaches the guidewire according to claim 1, wherein Yoshizaki further teaches a the curved steering section ([0015], a first curved portion 8) is longer (Col. X lines radius of curvature of first curved portion is larger than radius of curvature for third curved portion so the length is greater) than the curved deflection section (Col. 5 lines 11-33, third curved portion 12). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the guidewire disclosed in Hiroshi to include the larger steering section taught by Takashi because when the medical apparatus for insertion into a body cavity is shaped in a manner such that a curved portion disposed closer to the distal side has a radius of curvature smaller than the radius of curvature of a curved portion disposed closer to the proximal side, the medical apparatus for insertion into a body cavity exhibits the property of spontaneously controlling the direction in accordance with the shape of the body cavity (Takashi [0019]). This control allows for the guidewire to be placed correctly and increases the safety of the patient.

Regarding Claim 4, modified Tamai teaches the guidewire according to claim 1, and Yoshizaki further teaches the device wherein, in the untensioned condition, a curved steering section has a larger Col. 5 lines 11-32, The radius of curvature of the first curved portion is preferably 90.9 to 136.4 mm) than a radius of curvature of a curved deflection section (Col. 5 lines 11-32, The radius of curvature of the third curved portion is preferably 11.5 to 17.3 mm).

Regarding Claim 5, modified Tamai teaches the guidewire according to claim 1, and Yoshizaki further teaches the device wherein, in the untensioned condition, the curved steering section is curved over an angle of deflection, from a straight line, of 15-45° ([0025], The angle of intersection between the plane on which the first curved portion is present and the plane on which the second curved portion is present is preferably 0°±20°).

Regarding Claim 6, modified Tamai teaches the guidewire according to claim 1, and Tamai further discloses the curved steering section forms a curve having a largest distance to a straight line between ends of the curve of 5-60 mm ([0044], It is preferable for the distance D between the line A and the line B to be 2 to 11mm and, more preferably, to be 4 to 9mm.).

Regarding Claim 7, modified Tamai teaches the guidewire according to claim 1, wherein Yoshizaki further teaches a shaft section has a straight portion ([0015] , a linear portion at the proximal portion 7) proximally of the curved steering section ([0015], Fig. 2 shows the linear portion 7 proximal to the first curved portion 8).

Regarding Claim 8, modified Tamai teaches the guidewire according to claim 1, and Yoshizaki further teaches a device having a further curved steering section (second curved portion), wherein:
a first one (Col. 6 lines 9-12, first curved portion), of the curved steering section and the further curved steering section, has a curvature curved in a first direction (Col. 6 lines 9-10, first curved portion is curved in a rightward direction), a second one (Col. 6 lines 9-12, second curved portion), of the curved steering section and the further curved steering section, has a curvature curved in a second direction (Col. 6 lines 9-12, directions of curve of the first curved portion and a second curved portion are opposite to each other), and the first direction differs from said second direction (See Fig. 6, R1 and R2 are opposite).

Regarding Claim 9, modified Tamai teaches the guidewire according to claim 8, and Hiroshi further discloses the device comprising a plurality of pairs of the first steering section and second steering section having oppositely curved curvatures ([0065], a groove 80 see figure 10), the first steering section and the second steering section alternating in an array of the pairs of first and second steering sections ([0065], coating portion 60 becomes in a wave shape shown in Fig. 10 shows alternating curvatures).

Regarding Claim 11, modified Tamai teaches the guidewire according to claim 1, and Yoshizaki further teaches a device having a core wire having a first thickness in a curved deflection section ([0022], diameter 0.02 mm at the distal tip) and a second thickness in a shaft section ([0022], diameter 0.35 mm at the point connected to the second curved portion), and the second thickness is larger than the first thickness ([0022], The proceeding into the body cavity can be facilitated when rigidity is decreased by decreasing the diameter of the core wire in portions closer to the distal tip portion).

Regarding Claim 12, modified Tamai teaches the guidewire according to claim 11, and Yoshizaki further teaches a device wherein in a curved steering section of the shaft section, the core wire ([0022], core wire) has a larger thickness than a thickness of the core wire in at least a straight section of the shaft section that is proximal or distal of the curved steering section ([0022], In the portion of the second curved portion (the curved steering section) a taper was formed in a manner such that the diameter gradually decreased to 0.02 mm at the distal tip (a section distal to the curved steering section)).

Regarding Claim 13, modified Tamai teaches the guidewire according to claim 1, Yoshizaki teaches a device wherein the curved deflection section (second curved portion) and the curved steering section of a shaft section (first curved portion) are curved in a common sense of curvature (Col. 5 lines 16-19, directions of curve of the first curved portion and a second curved portion are same with each other).
	
Regarding Claim 16, modified Hiroshi the guidewire of claim 4, and Yoshizaki further teaches a device wherein the larger radius of curvature of the curved steering section is at least twice as large as the radius of curvature of said deflection section (Using the lengths cited above in Claim 4, the smallest ratio possible is 5.25).

Regarding Claim 17, modified Hiroshi teaches the guidewire of claim 8, and Yoshizaki further teaches a device wherein the first direction is opposite to the second direction (Col. 6 lines 9-12, directions of curve of the first curved portion and a second curved portion are opposite to each other).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tamai (EP-1992383-B1) and Yoshizaki (EP-1920795-B1) as applied to claim 1 above, and further in view of Kline (US 3749086 A).
Regarding Claim 10, modified Tamai teaches the guidewire according to claim 1, and Yoshizaki further teaches a device further having a core wire of a shape memory alloy ([0037], a wire of an ultra-elastic nickel titanium alloy which is a shape memory alloy). 
Abstract, a spring guide having an elongated helically wound spring body and a composite internal core). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the core wire taught in Tamai to include the helically wrapped spring coil taught in Kline to enable the distal tip portion of the spring guide to flex readily without kinking while retaining its ability to return to its normally unflexed condition after having been flexed (Kline Abstract). The applicant also acknowledges on page 7 of the response filed 03/29/2021 that a spring wire wrapped around a core wire is “very well known” in the art.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tamai (EP-1992383-B1) and in view of Yoshizaki (EP-1920795-B1) and Marsman (US 20090209943 A1).
Regarding Claim 14, Tamai discloses a kit comprising:
a guidewire for guidance of a catheter or of a catheter introducer sheath into a human patient ([0021], an introducing needle, a catheter, a sheath and the like), the guidewire, when in an untensioned condition, having:
at a distal end, a tip ([0045], distal portion 10 shown in Fig. 3) that is either a rounded tip section having a radius or curvature larger than a radius of circumference of the guidewire or a floppy tip section having more flexibility than a proximally adjacent section of the guidewire ([0045], the distal portion 10 is more flexible than the main body portion 20);
a curved deflection section closely proximal of the tip section ([0053], The third curve portion 33 is included on the distal side shown in Fig. 1) at a distance of less than 15 mm from a proximal end of the tip section or located directly adjacent to the proximal end of the tip section (third curved portion 33 is directly proximal to distal tip 12), 
[0043], The direction L of a portion 72 shifting from the second curve portion 32 to the third curve portion 33 is a direction spreading toward the distal direction with respect to the axis line seen in Fig. 1), wherein:
the shaft section has a curved steering section ([0039], first curve portion 31) proximal of a straight section ([0039], a first curve portion 31 subsequent to the distal side of the main body portion 20) proximally neighboring the curved deflection section ([0040], a third curve portion 33 which is included on the distal side of the second curve portion 32 which is located on the distal side of the first curve portion); and
the curved deflection section and the curved steering section of the shaft are curved in mutually parallel planes ([0042], The most distal tip 12 of the guide wire 1A is positioned between the line A which contacts with both the first curve portion 31 and the third curve portion 32 and a line B which is in parallel with the line A and contacts with the second curve portion 32. The line B passes a contact point 52 of the second curve portion 32 seen in Fig. 1).
However, Tamai does not disclose the straight section, proximally neighboring the curved deflection section, is of a length of 2 - 80 cm; and a needle, wherein the needle and the guidewire are arranged for bringing the guidewire in a position extending through the needle with the curved deflection section projecting distally from the needle and the curved steering section being located proximally from the needle. 
Yoshizaki teaches a device where the straight section proximally neighboring the curved deflection section ([0033], A stylet having a linear proximal portion, a first curved portion, a first intermediate linear portion, a second curved portion, a second intermediate linear portion and a linear portion at the distal tip) is of a length of 2 - 80 cm ([0033], length of the first intermediate linear portion was adjusted to 58 mm). Tamia discloses the claimed invention except for the length taught by Takashi. It would have been an obvious matter of design choice to modify the first straight section to include a length taught by Takashi since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. 
Marsman teaches a needle ([0041], needle 20), wherein the needle and the guidewire are arranged for bringing the guidewire in a position extending through the needle with the curved deflection section projecting distally from the needle ([0042], guidewire 1 is then advanced further through the needle 20 such that the distal end portion emerges from the tip 23 of the needle 20) and the curved steering section being located proximally from the needle ([0043], seen in Fig. 7D, the curved deflection section is still partially in straightened condition inside the straightener which is located proximally to the needle). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the guidewire disclosed in Tamai to include the needle taught by Marsman to allow the needle to inserted straight into the blood vessel and spontaneously spring back to its original form when it emerges from the needle (Marsman [0042]). Inserted the guidewire while straight allows for easier insertion and increases the safety of the patient while still allowing the guidewire to return to its desired form where it is most effective.  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tamai (EP-1992383-B1)  and in view of Yoshizaki (EP-1920795-B1) and Toshiya (WO 2010110132 A1).
Regarding Claim 15, Tamai discloses a method for steering a guidewire extending through a needle, a catheter or a catheter introducer sheath into a human patient, the guidewire, when in an untensioned condition, having:
at a distal end, a tip ([0045], distal portion 10 shown in Fig. 3) that is either a rounded tip section having a radius or curvature larger than a radius of circumference of the guidewire or a floppy tip [0045], the distal portion 10 is more flexible than the main body portion 20);
a curved deflection section closely proximal of the tip section ([0053], The third curve portion 33 is included on the distal side shown in Fig. 1) at a distance of less than 15 mm from a proximal end of the tip section or located directly adjacent to the proximal end of the tip section (third curved portion 33 is directly proximal to distal tip 12), 
wherein the curved deflection section extends over an angle of curvature such that the tip is spaced from a continuation of an axis of a shaft section proximal of the curved deflection section ([0043], The direction L of a portion 72 shifting from the second curve portion 32 to the third curve portion 33 is a direction spreading toward the distal direction with respect to the axis line seen in Fig. 1), wherein:
the curved deflection section and the curved steering section of the shaft are curved in mutually parallel planes ([0042], The most distal tip 12 of the guide wire 1A is positioned between the line A which contacts with both the first curve portion 31 and the third curve portion 32 and a line B which is in parallel with the line A and contacts with the second curve portion 32. The line B passes a contact point 52 of the second curve portion 32 seen in Fig. 1).
However Tamai does not disclose the method wherein the straight section, proximally neighboring the curved deflection section, is of a length of 2 - 80 cm and wherein the curved deflection section projects distally from the needle, the catheter or the catheter introducer sheath and the curved steering section is located at least partially proximally from the needle, the catheter or the catheter introducer sheath and outside of the patient; and wherein the curved deflection section is steered by exerting, outside of the patient, a normal force on a portion of the curved steering section or a more proximal portion of the guidewire.
[0033], A stylet having a linear proximal portion, a first curved portion, a first intermediate linear portion, a second curved portion, a second intermediate linear portion and a linear portion at the distal tip) is of a length of 2 - 80 cm ([0033], length of the first intermediate linear portion was adjusted to 58 mm) and wherein the curved deflection section is steered by exerting, outside of the patient, a normal force ([0036], pushed forward by the right hand and no torque of rotation was applied to the stylet) on a portion of the curved steering section or a more proximal portion of the guidewire ([0036], jig for pushing a stylet into a body cavity, a clip 16 and freely rotating around a ball bearing 15 was disposed at the center of a pushing plate 14). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claimed guidewire of Tamai to include the steering through an applied normal force taught in Yoshizaki to accurately control the direction of the tip and prevent the tip from straying into other branches of the blood vessels (Yoshizaki [0036]).
	Toshiya teaches a method wherein the curved deflection section projects distally from the needle (Fig. 2, first curved portion 3 project distally from needle tube 202), the catheter or the catheter introducer sheath and the curved steering section is located at least partially proximally from the needle, the catheter or the catheter introducer sheath and outside of the patient (Fig. 5, the catheter is proximal to the needle tube 202). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claimed guidewire of Tamai to include the needle taught in Toshiya to smoothly introduce the guidewire in the intended introduction direction and to reduce contact with the inner wall of the blood vessel which. Reducing contact with the inner wall can result in less blood vessel damage (Toshiya).


Response to Arguments
Applicant's arguments filed 03/19/2021 have been fully considered but they are not persuasive in regards to claims 1-2 and 4-17. The examiner apologizes for including the incorrect references and the proper B1 references, (“Tamai EP 1992383 B1” and “Yoshizaki EP 1920795 B1”) will be referenced herein and have been included with the instant action.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In section “c.” on page 13, the applicant argues that given the unequivocal aim/goal of Tamai's disclosure, there is no reason to modify Tamai's disclosed structure to provide (in view of Yoshizaki's teachings) applicant's claimed "straight section of a length of 2-80 cm" between the second curve 32 and the third curve 33 (or between the first curve 31 and the second curve 32). The applicant argues that a straight portion of such length would cause, in the case of Tamai, the tip 12 of the guidewire to be closer to the wall of a vessel and thereby compromise the effect of keeping the tip 12 of the guidewire clear from the wall of a vessel. The examiner disagrees that such a change in length would necessarily violate the limitations set forth in Tamai. The applicant has not provided a clear relationship between the length of the straight portion and the distance between a line A contacting the first curve 31 and the third curve 33 and a line B parallel thereto and contacting the second curve 32. Tamai does not disclose that the straight section extends perpendicularly from line A, which would limit the length to as the applicant argues. 
Thus, the rejection of claim 3 has been withdrawn. 
	The applicant next argues that in contrast to the guidewire structure according to Tamai, Applicant's claimed guidewire according to claim 1 addresses the technological problem of facilitating steering of a guidewire inside a patient from outside the patient by providing a curved steering section outside of the patient via which a torque steering the guidewire can easily be exerted and of which the orientation is related to the direction in which the curved deflection section is pointing so that the direction of the curved deflection section inside the patient is easily and intuitively perceptible outside the patient and Tamia is silent in respect to this regard. This argument is directed to the intended benefit of the claimed structure and is not commensurate with the scope of the claims. Tamai discloses a straight section proximal a curved deflection section of an unspecified length and Yoshizaki teaches a straight section proximal a curved deflection section of a range overlapping the claimed range. 
The prior art relied upon in this rejection, and it appears the prior art found during search, fail to disclose or teach a curved steering section which is steered by a torque applied outside the body. However, this limitation is commensurate with the current scope of the claims (Claim 15 includes a “normal force” and not a torque). 
	The applicant further argues that claim 1 requires the curved deflection section and the curved steering section of the shaft to be curved in mutually parallel planes, which is in direct conflict with the teaching of Yoshizaki which requires the curved portions to be in mutually intersecting planes (col. 4, lines 20-23). The applicant concludes that it would not have been obvious for a person skilled in the art looking for improved steering control of a guidewire to consider Yoshizaki, since the steering and deflection curves are in parallel planes, the considerations of Yoshizaki regarding spontaneous self-
	Secondly, the applicant argues that the first intermediate linear portion of the first example of Yoshizaki (of a length of 58 mm) does not correspond to the straight section proximally neighboring the curved deflection section (of a length of 2-80 cm) according to claim 1. The applicant argues that the first intermediate linear portion of Yoshizaki, per Example 1, is the most proximal intermediate linear portion - which corresponds to portion 3 in Fig 1 of Yoshizaki. Per the current scope of the claims, the curved deflection section of claim 1 is the curved portion proximal of the tip section, at a distance of less than 15 mm from a proximal end of the tip section or located directly adjacent to the proximal end of the tip section. The applicant argues that Yoshizaki does not describe the second curved portion being located at a distance of less than 15 mm from a proximal end of the tip section or located directly adjacent to the proximal end of the tip section (corresponding to portion 6 in Fig. 1). The examiner disagrees. Yoshizaki teaches a curved deflection section ([0033], the second curved portion) located directly adjacent to the proximal end of the tip section ([0033], linear portion at the distal tip). The first intermediate linear portion is proximally neighboring this curved section which is directly proximal to the end of the distal tip. 
	Finally the applicant argues that the dependent claims and independent claims are allowable for at least the reasons listed above. 
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening 
As indicated above, a persuasive argument from the applicant was that the prior art relied upon fail to disclose or teach that the device is steered by torque applied to the curved steering section. It appears the inclusive of such a limitation in the independent claim would overcome the rejections and be allowable.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER HENRY CONNOR whose telephone number is (571)272-2053.  The examiner can normally be reached on Monday - Friday (7:30am - 5:00pm est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER H CONNOR/Examiner, Art Unit 3791   

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791